IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 


NO. WR-81,309-01




EX PARTE STEVEN RAY MILAM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-11-45923-I IN THE CRIMINAL DISTRICT COURT NO. 2
FROM DALLAS COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of attempted capital
murder of a police officer and sentenced to twenty eight years’ imprisonment.  He did not appeal his
conviction. 
            Applicant contends that his plea was involuntary because the plea agreement cannot be
followed. The trial court determined that Applicant pled guilty pursuant to an agreement that this
sentence would run concurrently with a federal sentence.  The federal sentence is not running
concurrently with this sentence.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 
(Tex. Crim. App. 1985).
            Relief is granted.  The judgment in Cause No. F-11-45923-I in the Criminal District Court
No. 2 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas
County to answer the charge against him as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
Delivered:  May 21, 2014
Do not publish